Judgment, Supreme Court, New York County (John Bradley, J.), rendered June 30, 1998, convicting defendant, after a jury trial, of burglary in the second degree and petit larceny, and sentencing him to concurrent terms of 7 years and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification and credibility.
The court properly admitted a videotape of the physical layout of the building where the burglary took place in order to assist the jurors and to illustrate the testimony of witnesses (see, People v Gil, 251 AD2d 121, 122, lv denied 92 NY2d 982; People v Cruz, 249 AD2d 136, 137, lv denied 92 NY2d 924). The tape was clearly relevant to issues presented at trial concerning defendant’s access to the building.
Under the circumstances of the case, the court’s general instruction to the jury to consider the possible interest of any witness in the outcome of the trial was sufficient to cover the subject of interested witnesses (see, People v Agosto, 73 NY2d 963, 967; People v Pizarro, 190 AD2d 634, lv denied 81 NY2d 1018), and defendant received ample latitude in which to cross-examine the People’s witnesses as to any motives to falsify. Concur — Sullivan, P. J., Tom, Ellerin, Rubin and Andrias, JJ.